DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed at the United States Patent and Trademark Office on 05/12/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 11, 13-17, 19, 22 and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a system, independent claim 17 is directed to a method and independent claim 28 is directed to a non-transitory computer readable medium, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 17 recites methods for conducting general business interactions of business relations of payroll processing by determining an advanced partial payment to a worker.  Specifically, the claim recites:
A method for determining and remitting electronically an advanced partial payment to a worker from an employer prior to the worker's regularly scheduled remuneration, wherein the worker has an associated mobile device capable of tracking the geographic location of the worker, …: receiving data regarding a length of a shift worked by the worker within a selected geographic location associated with the shift for the worker; periodically querying the mobile device to obtain the geographic location of the associated mobile device; responsive to the querying step, receiving from the mobile device the location of the device; retrieving from the first database …;    Docket No. 064843.001US1determining by a machine learning algorithm whether the shift is valid, and if the shift is not valid messaging the mobile device associated with the worker that the shift is ineligible for advanced payment and notifying the employer that the shift has been classified as not valid, and if the shift is valid calculating the worker's remuneration based on a length of the shift for the worker and confirmation of the location of the device matching the selected geographic location for the duration of the shift of the worker, …, wherein the remuneration is sent to a payroll process system configured to track all remuneration for the worker for the period of the regularly scheduled pay disbursements; offering to the worker via the mobile device the advanced partial payment to the worker upon confirmation of the completion of the shift by the worker within the selected geographic location for the duration of the shift; upon acceptance of the offer by the worker via the mobile device, disbursing the advanced partial payment to the worker from a financial system separate from the payroll process system,…, the float account separate from accounts of the payroll process system and configured to make the disbursement of the advanced partial payment, …; tracking during the period of the regularly scheduled pay disbursement: by the financial system, all accepted advanced partial payments for the worker; and by the payroll process system, all remuneration for the worker; and 8SGR/21360418.1U.S. Pat. App. No. 15/977,303Response to Non-Final Office Action of September 24, 2021Docket No. 064843.001US1balancing pay disbursement to the worker for the regularly scheduled period by subtracting the total of the accepted advanced partial payments from the total remuneration for the worker downstream from the payroll process system. 

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations of payroll processing by determining an advanced partial payment to a worker which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 17 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements, structure or positively recited steps of a process beyond the general use of a computer (or generic computer components being used in their ordinary capacity such as mobile device, machine learning algorithm, financial system and payroll process system) as a tool in claim 17 to perform the functions of determining, remitting, tracking, receiving, selecting[ed], querying, obtaining, messaging, notifying, classifying, calculating, sending [sent], offering, confirming[ation] completion, accepting[ance], disbursing and balancing as claim 17 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as mobile device, machine learning algorithm, financial system and payroll process system merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the mobile device, machine learning algorithm, financial system and payroll process system performs the steps or functions of business relations of payroll processing by determining an advanced partial payment to a worker.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as mobile device, machine learning algorithm, financial system and payroll process system) performing functions of determining, remitting, tracking, receiving, selecting[ed], querying, obtaining, messaging, notifying, classifying, calculating, sending [sent], offering, confirming[ation] completion, accepting[ance], disbursing and balancing that correspond to acts required to carry out the abstract idea (MPEP 2106.05(f) and (h)). The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of using a mobile device, machine learning algorithm, financial system and payroll process system to perform the steps of determining, remitting, tracking, receiving, selecting[ed], querying, obtaining, messaging, notifying, classifying, calculating, sending [sent], offering, confirming[ation] completion, accepting[ance], disbursing and balancing amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for business relations of payroll processing by determining an advanced partial payment to a worker.  As discussed above, taking the claim elements separately, a mobile device, machine learning algorithm, financial system and payroll process system performs the steps or functions for business relations of payroll processing by determining an advanced partial payment to a worker. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations of payroll processing by determining an advanced partial payment to a worker. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claim 1 describes a system performing the functions of determining, remitting, tracking, receiving, messaging, notifying, classifying, calculating, accessing, retrieving, confirming[ation] completion, accepting[ance] and disbursing relating to payroll processing by determining an advanced partial payment to a worker without additional elements beyond the use of generic computer components such as mobile device, first server, machine learning algorithm, first database, financial system and payroll process system that provide significantly more than the abstract idea of commercial interactions for business relations of payroll processing by determining an advanced partial payment to a worker as noted above regarding claim 17.  Therefore, this independent claim is also not patent eligible.
Independent claim 28 describes a non-transitory computer readable medium with computer executable instructions performing the functions of determining, remitting, performing, tracking, receiving, selecting[ed], querying, obtaining, retrieving, messaging, notifying, classifying[ed], calculating, sending [sent], offering, confirming[ation], accepting[ance], disbursing, distributing and adjusting relating to payroll processing by determining an advanced partial payment to a worker without additional elements beyond the use of generic computer components such as non-transitory computer readable medium, mobile device, machine learning algorithm, first database, financial system, payroll process system and a finance related device that provide significantly more than the abstract idea of commercial interactions for business relations of payroll processing by determining an advanced partial payment to a worker as noted above regarding claim 17.  Therefore, this independent claim is also not patent eligible.
Dependent claims 2, 4-8, 11, 13-16, 19, 22, 24-27 and 29-32 further describe the abstract idea of commercial interactions for business relations of payroll processing by determining an advanced partial payment to a worker. These dependent claims do not include additional elements to perform their respective functions of automatically sending, receiving, approving, increasing, communicating, interacting, using, disbursing, classifying and taking in to account beyond the use of generic computer components of a first database, mobile device, server/ first server/ second server, finance related device, second database, electronic time tracking system, employer’s system and machine learning algorithm and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1 or 17 also renders dependent claims 2, 4-8, 11, 13-16, 19, 22, 24-27 and 29-32 as not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11, 13-15, 17, 19, 22, 24-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dombroski et al. (US Patent 8,751,338 B2) as applied to claim 1 and further in view of Ridge et al. (US Patent 9,020,848 B1).
Regarding Claim 1, Dombroski teaches:
An electronic payment system for determining and remitting electronically an advanced partial payment to a worker from an employer prior to the worker’s regularly schedule remuneration, the system comprising (See Dombroski Col. 4 lines 46-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers):

a first server for receiving data regarding the shift worked by the worker determining by a machine learning algorithm (See Dombroski Col. 8 lines 47-55 - describes the system using multiple techniques for machine learning) … for advanced payment, and if the shift is valid calculating the worker's remuneration based on a length of the shift for the worker, (See Dombroski Col. 4 lines 22-29 - describes the system recording real-time hours and wage information of employees to determine available earned income and lines 63-67 - describes the system processing data on servers and Col. 5 lines 2-21 - describes an employee being accepted or denied in the payroll advance system of Dombroski, wherein said acceptance into said system serves as validation of a shift worked by said employee working in said payroll advance system every time said employee logs into said system); 
a first database containing information for the worker including the worker's employment status with the employer, (See Dombroski Col. 4 line 46 - Col. 5 line 21 - describes the system being server based and accessing an employer’s (company’s) human resource management system to identify and validate an employee and their status with said employer and pay rate); 2 SGR/23971788.1U.S. Pat. App. No. 15/977,303 Response to Final Office Action of June 23, 2020 
Docket No. 064843.001US1a payroll process system configured to track the remuneration for the worker for the period of the regularly scheduled pay disbursements (See Dombroski Col. 3 line 45-61 - describes the system allowing advanced payments for wages earned, less deductions, before the end a payroll cycle);
a financial system separate from and downstream of the payroll process system (See Dombroski Fig. 3 - shows the system using a “FlexWage Solutions Wage Bank” to fund advanced payments to employees ahead of a typical payroll cycle, which is separate from an employer’s “Payroll Software”), the financial system having a float account associated with the employer (See Dombroski Claim 1(b)(vi) - discloses the system using an account associated with an employer to fund advanced payments to employees in part or in full for the wages earned of said employees), where funds are deposited into the float account on an automatic basis and are available for a plurality of workers of the employer, the funds of the float account enable the immediate offer for the advanced partial payment to the worker (See Dombroski Col. 3 lines 45-61 - describes the system operating with financial tools in a way to make funds available to an employee in an on-demand manner, thereby being immediate since the system allows for a line of credit of funds as well as funding based on time already worked by an employee and Col. 5 lines 22-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle), the offer made via the mobile device by the first server upon completion of the shift by the worker (See Dombroski Col. 4 lines 29-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers and accessed by users on mobile devices, such as computers, phones and PDAs and Col. 5 lines 22-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle) and and upon confirmation from the first server that the shift is valid (See Dombroski Col. 5 lines 2-21 - describes an employee being accepted or denied in the payroll advance system of Dombroski, wherein said acceptance into said system serves as validation of a shift worked by said employee working in said payroll advance system every time said employee logs into said system), 
wherein the first server disburses the advanced partial payment to the worker from the float account of the employer of the financial system after  acceptance of the offer by the worker, wherein the advanced partial payment is less than the remuneration for the shift worked by the worker (See Dombroski Col. 4 lines 29-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers and accessed by users on mobile devices, such as computers, phones and PDAs and Col. 5 lines 22-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle), wherein the financial system tracks all disbursed advanced partial payments made during the period of the regularly scheduled pay disbursement, while the payroll process system tracks all remunerations for the worker during the regularly scheduled pay disbursement period (See Dombroski Col. 4 lines 29-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers and accessed by users on mobile devices, such as computers, phones and PDAs, Col. 5 lines 5-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle and Claim 1 - discloses the system using an account associated with an employer to fund advanced payments to employees in part or in full for the wages earned of said employees), and the financial system subtracts the total of all distributed advanced partial payments by the worker from the total remuneration for the worker during the regularly scheduled pay disbursement period for reconciliation of net total remuneration for the worker (See Dombroski Col. 9 lines 3-25 - describes the system allowing an employee being compensated in part or in whole based on daily time and attendance reports and Claim 1 - discloses the system using an account associated with an employer, that is separate from the payroll system of said employer, to fund advanced payments to employees in part or in full for the wages earned of said employees).
Dombroski does not teach:
a mobile device associated with the worker, wherein the mobile device comprises an application configured to track a geographic location of the mobile device during a shift of the worker, within a selected geographic location of the mobile device associated with the worker, whether the shift is valid, and if the shift is not valid notifying the employer that the shift has been classified as not valid and messaging the mobile device associated with the worker that the shift is ineligible, and confirmation of the tracked geographic location of the mobile device being within a work location associated with the shift of the worker for the duration of the shift, the work location, and confirmation of the geographic location of the mobile device being within the work location during the duration of the shift.  This is taught by Ridge (See Col. 1 lines 37-58 - describes a system checking the location of a user’s handheld device with a server to verify a user’s location for clocked in/out time and attendance tracking, wherein said data is sent to a server in real-time or batch mode, Col. 4 lines 42-48 - describes a server sending notifications to a user’s mobile device if configured to do so, Cols. 9-12 - further describes different embodiments of said system in detail, including geofencing through GPS coordinates as determined by a user’s mobile device, Col. 12 lines 2-31 - describes the system using location data to determine whether an employee is authorized [validated] to be in certain [restricted] work area, wherein said employee and a supervisor of said employee are notified, through their respective devices, if said employee is not authorized to be a said certain area and Col. 13 line 63 - Col. 14 line 31 - describes the system using location tracking to determine if an employee can clock in/ out, thereby showing shift validation through location of said employee).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a current location verification parameter in a remote time and attendance employee tracking system, thereby further enhancing the accuracy and reliability of said employee tracking system.
Regarding Claim 2, modified Dombroski teaches:
The system according to claim 1, wherein the first database may contain the worker's monthly or annual salary amount which can be used as the basis for the partial payment shift (See Dombroski Col. 5 lines 3-25 - describes the system allowing an employee access to a payroll advance with their monthly earned income as their credit limit).
Regarding Claim 4, modified Dombroski teaches:
The system according to claim 1, 
modified Dombroski does not teach:
wherein the mobile device automatically sends periodic updates regarding the mobile device's location to the server during the shift.  This is taught by Ridge (See Col. 9 line 61 - Col. 10 line 36 - describes the system tracking the user’s mobile device location within a bounded work zone and if said user device leaves the work zone, the server automatically clocks out said user [device]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a current location verification parameter that automatically updates location status data in a remote time and attendance employee tracking system, thereby further enhancing the accuracy and reliability of said employee tracking system.
Regarding Claim 5, modified Dombroski teaches:
The system according to claim 1, 
modified Dombroski does not teach:
wherein the server receives a log or report of the mobile device's reported time at a shift.  This is taught by Ridge (See Claim 1 - describes the system reporting a record of shift hours worked based on the location of a user’s mobile device).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a record and report of location data in a remote time and attendance employee tracking system based at least in part on location data, thereby further enhancing the accuracy and reliability of said employee tracking system.
Regarding Claim 6, modified Dombroski teaches:
The system according to claim 1, wherein the advanced partial payment is disbursed only after the at least one employer approves the report (See Dombroski Col. 3 lines 51-54 - describe the system allowing access to earned income or credit based on conformance with business rules established by the employer and Col. 9 lines 9-15 - describes the system receiving daily time and attendance reports from employers).
Regarding Claim 7, modified Dombroski teaches:
The system according to claim 1, wherein the advanced partial payment is disbursed only after receipt of time and attendance records from an employer's system (See Dombroski Col. 9 lines 3-25 - describes the system receiving daily time and attendance reports from employers then making calculations for partial payment).
Regarding Claim 11, modified Dombroski teaches:
The system according to claim 1 further including: 
a finance related device for the worker (See Dombroski Col. 3 lines 45-61 - describes the system offering users an array of financial tools), 58Attorney Docket No. 064843.001US1 
a second database containing finance information for the worker, including a balance for at least one account for the worker, the balance for the at least one account for the worker being increased based on the advanced partial payment disbursed by the first server; and
a second server for communicating with at least one server interacting with the finance related device of the worker, the finance related device being used by the worker to access funds detailed by the balance on the at least one account, the second server being in communication with the second database to increase or decrease the balance based on communications with the at least one server interacting with the finance related device (See Dombroski Col. 5 line 9 - Col. 6 line 40 - describes the system operating on servers, one employer account tracking an employee’s available earned income and another separate employee account showing account balance changes by tracking the transaction history).	
Regarding Claim 13 and 24, modified Dombroski teaches:
The system/ method according to claim 1/ 17, 
modified Dombroski does not teach:
wherein the worker uses the mobile device to declare the duration of the shift.  This is taught by Ridge (See Col. 5 lines 5-58 - describes a worker using a mobile device to manually clock in and out for work, thereby declaring the span of their shift).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate manual worker data entry in a remote time and attendance employee tracking system, thereby further enhancing the accuracy and reliability of said employee tracking system.
Regarding Claim 14 and 25, modified Dombroski teaches:
The system/ method according to claim 1 and 17, 
modified Dombroski does not teach:
wherein the worker starts and ends the shift by using an employer's electronic time tracking system.  This is taught by Ridge (See Col. 14 lines 32-61 - describes the system allowing an employer to verify an employee’s location by cross referencing data from at least three types of devices/ measures and said system allowing an employee to clock in and out if their location complies with the expectations of the devices).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a uniform platform of data collection in a remote time and attendance employee tracking system, thereby further enhancing the accuracy, security and reliability of said employee tracking system.
Regarding Claim 15 and 26, modified Dombroski teaches:
A system/ method according to claim 30/ 31, wherein the server sends a notification to a manager of the worker when a shift has been declared along with the classification of the shift as valid or invalid and also the classification of an invalid shift as originating from bad data or as a possible fraud attempt (See Dombroski Col. 4 lines 22-25 - describes the system recording hours worked in real-time and synchronously reporting said hours to employer/ employee, Col. 4 lines 33-38 - describes the system using identification protocols such as anti-money laundering and know your customer [identity verification], which are types of anti-fraud measures, Col. 4 lines 51-59 - describes the system running through an employer’s human resource management system [HRMS], which is legally limited to certain manager level employees within an organization [employer of said employee whose hours are being recorded] due to the private and confidential nature of the information being exchanged, Col. 4 lines 63-67 - describes the system running on servers and Col. 5 lines 2-21 - describes an employee being accepted or denied in the payroll advance system of Dombroski, wherein said acceptance into said system serves as validation of a shift worked by said employee working in said payroll advance system every time said employee logs into said system.  Further, as there is no special definition of bad data in the specification of the instant application, said bad data is being interpreted as data related to payment advance worthiness of an employee [a good or bad idea to advance payment to a particular employee], therefore see Dombroski Col. 3 line 62 - Col. 4 line 4 - describes the system allowing an employer to weigh employee performance as a risk factor to determine the advance worthiness of said employee).
Regarding Claim 17, Dombroski teaches:
A method for determining and remitting electronically an advanced partial payment to a worker from an employer prior to the worker's regularly scheduled remuneration (See Dombroski Col. 4 lines 46-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers), (See Dombroski Col. 4 line 51 - Col. 5 line 21 - describes the system being server based and accessing an employer’s (company’s) human resource management system to identify and validate an employee and their status with said employer and pay rate), the method comprising the steps of: 
receiving data regarding a length of a shift worked by the worker  (See Dombroski Col. 9 lines 3-25 - describes the system allowing an employee being compensated in part or in whole based on daily time and attendance reports); 


retrieving from the first database the employment status of the worker and the worker's rate of pay; 
determining by a machine learning algorithm (See Dombroski Col. 8 lines 47-55 - describes the system using multiple techniques for machine learning) … for advanced payment, and if the shift is valid calculating the worker's remuneration based on a length of the shift for the worker (See Dombroski Col. 4 lines 22-29 - describes the system recording real-time hours and wage information of employees to determine available earned income, Col. 4 line 51 - Col. 5 line 21 - describes the system being server based and accessing an employer’s (company’s) human resource management system to identify and validate an employee and their status with said employer and pay rate, wherein said validation is done each time the employee logs into said system [to request a payment advance]), wherein the remuneration is sent to a payroll process system configured to track all remuneration for the worker for the period of the regularly scheduled pay disbursements (See Dombroski Col. 3 line 45-61 - describes the system allowing advanced payments for wages earned, less deductions, before the end a payroll cycle); 
offering to the worker via the mobile device the advanced partial payment to the worker (See Dombroski Col. 4 lines 29-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers and accessed by users on mobile devices, such as computers, phones and PDAs and Col. 5 lines 22-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle) 
upon acceptance of the offer by the worker via the mobile device, disbursing the advanced partial payment to the worker (See Dombroski Col. 4 lines 29-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers and accessed by users on mobile devices, such as computers, phones and PDAs and Col. 5 lines 22-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle) from a financial system separate from the payroll process system (See Dombroski Fig. 3 - shows the system using a “FlexWage Solutions Wage Bank” to fund advanced payments to employees ahead of a typical payroll cycle, which is separate from an employer’s “Payroll Software”), the financial system comprising a float account associated with the employer (See Dombroski Claim 1(b)(vi) - discloses the system using an account associated with an employer to fund advanced payments to employees in part or in full for the wages earned of said employees) with funds to pay a plurality of workers of the employer, the float account separate from accounts of the payroll process system and configured to make the 7SGR/23971788.1U.S. Pat. App. No. 15/977,303Response to Final Office Action of June 23, 2020Docket No. 064843.001US1disbursement of the advanced partial payment, the advanced partial payment less than the remuneration for the shift worked by the worker (See Dombroski Col. 3 lines 45-61 - describes the system operating with financial tools in a way to make funds available to an employee in an on-demand manner, thereby being immediate since the system allows for a line of credit of funds as well as funding based on time already worked by an employee and Col. 5 lines 22-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle); 
tracking during the period of the regularly scheduled pay disbursement: 
by the financial system, all accepted advanced partial payments for the worker; and 
by the payroll process system, all remuneration for the worker (See Dombroski Col. 4 lines 29-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers and accessed by users on mobile devices, such as computers, phones and PDAs, Col. 5 lines 5-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle and Claim 1 - discloses the system using an account associated with an employer to fund advanced payments to employees in part or in full for the wages earned of said employees); and 
balancing pay disbursement to the worker for the regularly scheduled period by subtracting the total of the accepted advanced partial payments from the total remuneration for the worker downstream from the payroll process system (See Dombroski Col. 9 lines 3-25 - describes the system allowing an employee being compensated in part or in whole based on daily time and attendance reports and Claim 1 - discloses the system using an account associated with an employer, that is separate from the payroll system of said employer, to fund advanced payments to employees in part or in full for the wages earned of said employees).
Dombroski does not teach:
wherein the worker has an associated mobile device capable of tracking the geographic location of the worker, within a selected geographic location, periodically querying the mobile device to obtain the geographic location of the associated mobile device; Response to December 19, 2019 Non-Final Office Action 
Docket No. 064843.001US1responsive to the querying step, whether the shift is valid, and if the shift is not valid notifying the employer that the shift has been classified as not valid and messaging the mobile device associated with the worker that the shift is ineligible, and confirmation of the location of the device matching the selected geographic location for the duration of the shift of the worker, upon confirmation of the completion of the shift by the worker within the selected geographic location for the duration of the shift.  This is taught by Ridge (See Col. 1 lines 37-58 - describes a system checking the location of a user’s handheld device with a server to verify a user’s location for clocked in/out time and attendance tracking, wherein said data is sent to a server in real-time or batch mode, Col. 4 lines 42-48 - describes a server sending notifications to a user’s mobile device if configured to do so, Cols. 9-12 - further describes different embodiments of said system in detail, including geofencing through GPS coordinates as determined by a user’s mobile device, Col. 12 lines 2-31 - describes the system using location data to determine whether an employee is authorized [validated] to be in certain [restricted] work area, wherein said employee and a supervisor of said employee are notified, through their respective devices, if said employee is not authorized to be a said certain area and Col. 13 line 63 - Col. 14 line 31 - describes the system using location tracking to determine if an employee can clock in/ out, thereby showing shift validation through location of said employee).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a current location verification parameter in a remote time and attendance employee tracking system, thereby further enhancing the accuracy and reliability of said employee tracking system.
Regarding Claim 19, modified Dombroski teaches:
The method of claim 17, wherein the advanced partial payment is disbursed only after receipt of time and attendance records from an employer's system (See Dombroski Col. 9 lines 3-25 - describes the system receiving daily time and attendance reports from employers then making calculations for partial payment).
Regarding Claim 22, Dombroski teaches:
The method of claim 17, further including: 
increasing a balance for at least one account for the worker stored in a second database, based on the disbursed advanced partial payment, and 
in response to a finance related device being used by the worker to access funds detailed by the balance on the at least one account, increasing or decreasing the balance of the at least one account accordingly (See Dombroski Col. 5 line 9 - Col. 6 line 40 - describes the system operating on servers, one employer account tracking an employee’s available earned income and another separate employee account showing account balance changes by tracking the transaction history).
Regarding Claim 28, Dombroski teaches:
A non-transitory computer readable medium with computer executable instructions embodied thereon for determining and remitting electronically an advanced partial payment to workers from an employer prior to the regularly scheduled payroll remuneration, the computer executable instructions causing a computer to perform the process of (See Dombroski Col. 2 line 58 - Col. 3 line 3 - describes the system operating on computer-readable hardware or software or both and Col. 4 lines 46-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers): 
receiving data regarding lengths of shifts worked by the workers, (See Dombroski Col. 4 lines 22-29 - describes the system recording real-time hours and wage information of employees to determine available earned income); 


retrieving from a first database the employment status of the workers and the workers’ rates of pay; 
determining by a machine learning algorithm (See Dombroski Col. 8 lines 47-55 - describes the system using multiple techniques for machine learning) … for advanced payment, and if the shift is valid calculating for each worker the worker's remunerations based on a length of the shift for the worker, the employment status of the worker, the worker's rate of pay (See Dombroski Col. 4 line 51 - Col. 5 line 21 - describes the system being server based and accessing an employer’s (company’s) human resource management system to identify and validate an employee and their status with said employer and pay rate), 

sending the remunerations to a payroll process system, wherein the payroll process system tracks the remunerations for the workers for the employer (See Dombroski Col. 3 line 45-61 - describes the system allowing advanced payments for wages earned, less deductions, before the end a payroll cycle);10 SGR/23971788.1U.S. Pat. App. No. 15/977,303Response to Final Office Action of June 23, 2020
Docket No. 064843.001US1offering, for each calculated remuneration, to each worker an advanced partial payment via the mobile device (See Dombroski Col. 4 lines 29-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers and accessed by users on mobile devices, such as computers, phones and PDAs and Col. 5 lines 22-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle); 
upon acceptance of the offers by the workers, disbursing the advanced partial payments to the workers (See Dombroski Col. 4 lines 29-67 - describes systems and methods for a computer implemented payroll system that allows payment for time earned or as an advance on time to be worked to an employee before the closing of a pay period, as well as said system operating on at least servers and accessed by users on mobile devices, such as computers, phones and PDAs and Col. 5 lines 22-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle) from a financial system with a float account, the float account associated with the employer (See Dombroski Claim 1(b)(vi) - discloses the system using an account associated with an employer to fund advanced payments to employees in part or in full for the wages earned of said employees) and funded for payment of the advanced partial payments for the workers, each advanced partial payment less than and based on the calculated remuneration for the worker (See Dombroski Col. 3 lines 45-61 - describes the system operating with financial tools in a way to make funds available to an employee in an on-demand manner, thereby being immediate since the system allows for a line of credit of funds as well as funding based on time already worked by an employee and Col. 5 lines 22-61 - describes the system automatically setting aside funds for an employee in an employer’s account, wherein said funds are dispersed to said employee if said employee elects to be paid for their partial wages earned ahead of their typical payroll cycle), wherein the disbursed partial payments are distributed to a finance related device associated with the worker (See Dombroski Col. 3 lines 45-61 - describes the system offering users an array of financial tools); 
updating a second finance information database for tracking a balance for each worker receiving advanced partial payments and adjusting the balance upon deposits of disbursed partial payments and use of the financial related device by the worker, wherein the financial system keeps track of each distributed advanced partial payment for each worker, and wherein the float account has the funds added daily (See Dombroski Col. 5 line 9 - Col. 6 line 40 - describes the system operating on servers, one employer account tracking an employee’s available earned income and another separate employee account showing account balance changes by tracking the transaction history), and 
adjusting the regularly scheduled payroll remuneration for each worker by subtracting the total of the distributed advanced partial payments to the worker at the conclusion of the regular payroll period (See Dombroski Col. 9 lines 3-25 - describes the system allowing an employee being compensated in part or in whole based on daily time and attendance reports and Claim 1 - discloses the system using an account associated with an employer, that is separate from the payroll system of said employer, to fund advanced payments to employees in part or in full for the wages earned of said employees).
Dombroski does not teach:
within a selected geographic location associated with the employer; 
periodically querying mobile devices associated with the workers to obtain the locations of the mobile devices;  SGR/22595220.1U.S. Pat. App. No. 15/977,303 Docket No. 064843.001US1responsive to the querying step, receiving from the mobile devices the locations of the mobile devices; whether the shift is valid, and if the shift is not valid notifying the employer that the shift has been classified as not valid and messaging the mobile device associated with the worker that the shift is ineligible, and confirmation that the location of the mobile device associated with the worker during duration of the shift matches the selected geographic location associated with the employer.  This is taught by Ridge (See Col. 1 lines 37-58 - describes a system checking the location of a user’s handheld device with a server to verify a user’s location for clocked in/out time and attendance tracking, wherein said data is sent to a server in real-time or batch mode, Col. 4 lines 42-48 - describes a server sending notifications to a user’s mobile device if configured to do so, Cols. 9-12 - further describes different embodiments of said system in detail, including geofencing through GPS coordinates as determined by a user’s mobile device, Col. 12 lines 2-31 - describes the system using location data to determine whether an employee is authorized [validated] to be in certain [restricted] work area, wherein said employee and a supervisor of said employee are notified, through their respective devices, if said employee is not authorized to be a said certain area and Col. 13 line 63 - Col. 14 line 31 - describes the system using location tracking to determine if an employee can clock in/ out, thereby showing shift validation through location of said employee).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a current location verification parameter in a remote time and attendance employee tracking system, thereby further enhancing the accuracy and reliability of said employee tracking system.

Regarding Claim 29 and 31, Dombroski teaches:
The system/ method according to claim 1/ 17, wherein the machine learning algorithm classifies a shift as valid or invalid by taking into account real-time data (See Dombroski Col. 4 lines 22-25 - describes the system recording hours worked in real-time and synchronously reporting said hours to employer/ employee, Col. 5 lines 2-21 - describes an employee being accepted or denied in the payroll advance system of Dombroski, wherein said acceptance into said system serves as validation of a shift worked by said employee working in said payroll advance system every time said employee logs into said system and Col. 8 lines 47-55 - describes the system using multiple techniques for machine learning) 
While Dombroski teaches a machine learning system for monitoring employee performance through real-time work tracking for payroll advance payments, Dombroski does not explicitly teach: historical data including the current and past locations of the worker's mobile device.  This is taught by Ridge (See Col. 6 lines 3-15 - describes the system using historical data such as an employee’s previous clocked in/ out status and Col. 13 line 63 - Col. 14 line 31 - describes the system using location tracking to determine if an employee can clock in/ out, thereby showing shift validation through location of said employee as well as the system recognizing previous locations of the employee’s mobile device).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a current or previous location verification parameter in a remote time and attendance employee tracking system, thereby further enhancing the accuracy and reliability of said employee tracking system.
Regarding Claim 30 and 32, Dombroski teaches:
The system/ method according to claim 29/ 31, wherein the machine learning algorithm further classifies the invalid shift as originating from bad data or as a possible fraud attempt (See Dombroski Col. 4 lines 33-38 - describes the system using identification protocols such as anti-money laundering and know your customer [identity verification], which are types of anti-fraud measures, Col. 4 lines 51-59 - describes the system running through an employer’s human resource management system [HRMS], which is legally limited to certain manager level employees within an organization [employer of said employee whose hours are being recorded] due to the private and confidential nature of the information being exchanged [data points collected to qualify the potential user’s of the system] and Col. 8 lines 47-55 - describes the system using multiple techniques for machine learning.  Further, as there is no special definition of bad data in the specification of the instant application, said bad data is being interpreted as data related to payment advance worthiness of an employee [a good or bad idea to advance payment to a particular employee], therefore see Dombroski Col. 3 line 62 - Col. 4 line 4 - describes the system allowing an employer to weigh employee performance as a risk factor to determine the advance worthiness of said employee).

Claims 8, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dombroski et al. (US Patent 8,751,338 B2) in view of Ridge et al. (US Patent 9,020,848 B1) and Phillips (US Patent Application Publication 2014/0365322 A1).
Regarding Claim 8, modified Dombroski teaches:
A system according to claim 7 
modified Dombroski does not teach:
wherein the employee's remuneration includes gratuities received by the employee during the shift.  This is taught by Phillips (See paragraph [0052] - describes a system for reporting tips/ gratuities along with regular earned income).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate gratuities as well regular earned income in a payroll tracking and reporting system, thereby further enhancing the accuracy and reliability of said payroll tracking and reporting system to ensure compliance with at least tax regulations for the employer and employee.
Regarding Claim 16 and 27, modified Dombroski teaches:
The system/ method according to claim 1/ 17, wherein the server 
modified Dombroski does not teach:
sends a notification to the worker when the advanced partial payment has been disbursed.  This is taught by Phillips (See paragraph [0145] - describes a system notifying an employee when their funds are available).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate payment disbursement updates in a payroll tracking and reporting system, thereby further enhancing the accuracy and reliability of said payroll tracking and reporting system.

Response to Remarks
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 1, 17 and 28 as reciting limitations which integrate additional elements, such as a server running a machine learning algorithm to validate a shift completed by a worker, into a practical application, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1, 17 and 28 do not specifically mention any particular elements, such as structure or a positively recited process for the training of a machine learning algorithm beyond merely using said machine learning algorithm to validate a shift completed by a worker or to positively recite the process as a whole that  performs the functional limitations of determining, remitting, tracking, receiving, selecting[ed], querying, obtaining, messaging, notifying, classifying, calculating, sending [sent], offering, confirming[ation] completion, accepting[ance], disbursing and balancing beyond the use of generic computer components such as a non-transitory computer readable medium, mobile device, machine learning algorithm, first database, financial system, payroll process system and a finance related device to facilitate the methods/ system/ computer executable instructions to operate as described in a manner that amounts to significantly more than an abstract idea.  Dependent claims 2, 4-8, 11, 13-16, 19, 22, 24-27 and 29-32 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Ridge and Phillips in the invention of Dombroski, as a whole.  
Contrary to the applicant’s assertion that Dombroski does not teach "determining by a machine learning algorithm whether the shift is valid" nor "notifying the employer that the shift has been classified as not valid", these functions are taught by the combination of Dombroski and Ridge as noted above regarding independent claims 1, 17 and 28.  Specifically, the cited sections of Dombroski teach shift validation through tracking rea-time hours worked by an employee and various techniques for identification verification of said employee when said enrolls in the payroll advance payment system of Dombroski as well as each time said employee logs into the system.  Dombroski further teaches that this system can be executed by several techniques of machine learning.  Ridge, as cited, further teaches shift validation [clock in/ out capability of an employee] through the combination or location verification and authorization of a particular employee to be in a particular location, wherein an employer is notified if said employee is not authorized in a particular location, that is, not a valid working location/ shift.  Further, the dependency of dependent claims 2, 4-8, 11, 13-16, 19, 22, 24-27 and 29-32 on ineligible independent claims 1 or 17 also renders said dependent claims as not patentable.  The applicant is reminded that the citation of Dombroski, Ridge and Phillips needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687